Warren E. Burger: We will resume arguments in Mathews against Sanders. Mr. Rosenberg, you have about 13 minutes remaining.
Maurice Rosenberg: Mr. Chief Justice, may it please the court. I am at the point of concluding the Government’s submission with regard to the jurisdiction and review provisions of section 205 of a Social Security Act. The Statute is cast in words and clothed with purpose to show the jurisdiction for court review of the Secretary’s actions refusing reopening are precluded, unless they are permitted. Section 205(g) does not grant jurisdiction, but Section 205(h) does positively bar jurisdiction by reason of both its second and its third sentences. The second sentence alone carries the argument. It says no finding of fact or decisions of the Secretary shall be reviewed by any tribunal except as 205(g) provides and as we have seen 205(g) makes no provision for review here. That preclusion leaves no room for any other exceptions, the Government urges, whether the exception is related to the Administrator Procedure Act or Mandamus or any other outside source of purported jurisdiction.
William J. Brennan, Jr.: That would be true Mr. Rosenberg. The case, for example, where taking a way of hypothetical. The denial of reopening was squarely stated to be on the ground, the applicant being black, that you are a black and that is why we reopen.
Maurice Rosenberg: Your Honor, if the question involved the intrusion of a non-constitutional standard by the administrator, it appears to me that the attack would be upon that un-constitutional standard.
William J. Brennan, Jr.: And review in the Federal Court?
Maurice Rosenberg: I believe that review would be sought in the Federal Court, whether it would be granted or not.
William J. Brennan, Jr.: But would there be jurisdiction under your submission?
Maurice Rosenberg: In my submission, there would not be jurisdiction unless it could be found under Section 205(g) as it was in Weinberger v. Salfi, and in Mathews v. Eldridge, by viewing the constitutional attack upon the action of the administrator as so fundamentally at odds with constitutional doctrine that an implied exception would be carved almost stretched out of 205(g), but other...
William J. Brennan, Jr.: And the statutory predicate, the jurisdiction would be what?
Maurice Rosenberg: It would have to be Section 205(g) of the statute, if there were...
William J. Brennan, Jr.: Would you carve such an exception in that kind of case?
Maurice Rosenberg: Your Honor, the case is a very difficult one for me. And all I can say is that since the Federal District Courts sit to hear such cases as Congress and its wisdom, arrogates to them jurisdictionally that in the absence of any jurisdiction investiture, and I find none in that sort of case unless Section 205(g) were stretched to cover it. I would have to say that the --
William J. Brennan, Jr.: Well, can it be stretched or not?
Maurice Rosenberg: Well I have not, Your Honor, Mr. Justice Brennan. I have not tried to decide that case in my own mind.
William J. Brennan, Jr.: And if you could not stretch to cover, what would the applicant do? Where could he go?
Maurice Rosenberg: Well, I believe that he would be in the same situation that those applicants were veterans’ benefits, find themselves in, when they are not able to get reveal of actions by the veterans’ administration in connection with benefits sought under that system.
William J. Brennan, Jr.: You know they could go to a state court?
Maurice Rosenberg: I assume, Your Honor, that if a State Court allowed jurisdiction in a matter of this kind he...
William J. Brennan, Jr.: He is on his federal constitutional client. You could not in the Federal Court, perhaps unless you can stretch 205(g) and let him go.
Maurice Rosenberg: That, Your Honor is where I come out on that difficult case.
William J. Brennan, Jr.: Well could you sue the officer for constitutional deprivation of constitutional rights?
Maurice Rosenberg: Your Honor, the question is under what statute do I take it, Mr. Justice Brennan is pressing me and...
William J. Brennan, Jr.: Well, if he has been denied Equal Protection of the law by an officer of the United States Government, supposing you have a direct action on to the constitution.
Maurice Rosenberg: I believe that under the Amendment TL94-754 which Congress enacted on October 21st, 1976 that allows for review of any agency action without regard to jurisdictional amount, we may now have a basis under that statute for review of such question as Mr. Justice Brennan’s hypothetical poses.
Speaker: If the Court agrees, that Section 205(h) precludes this action that will end the case.
Speaker: Wouldn't there be a Bivens suite on the situation Mr. Justice White just...
Maurice Rosenberg: Your Honor, Bivens is going through my mind but it is not finding much purchase.
Speaker: It depended on 1331 jurisdiction did not it, Bivens?
Maurice Rosenberg: I do believe Your Honor.
Speaker: And the statue here precludes 1331 jurisdiction.
Maurice Rosenberg: It does -- here with respect to actions brought on claims under the Social Security Act, I am not sure that in the case, suppose the contention would be that there was a claim brought under the statute. It might be that -- So I believe Mr. Justice Marshall, and that may be our solution that there is not a claim brought under the statute, that it is therefore not precluded by Section 1331 under the third sentence of 205(h).
Thurgood Marshall: Anyway, it does not arise under the statute...
Maurice Rosenberg: We do not have any such question here, Your Honor. If the court agrees --
Speaker: I suppose, we have to have something like that in mind in deciding this case.
Maurice Rosenberg: I dare say, Your Honor. If the Court agrees that Section 205(h) is absolutely preclusive of this action, that will end the case. It will not need to reach the question of whether Section 10 of the APA creates jurisdiction above and beyond the careful and complete scheme, which is embodied in Section 205 of the Social Security Act. That results from the language of the APA as well as from the preclusive affect of Section 205 itself. The APA is in terms, not applicable to the extent that a statue precludes court review of agency action. Similarly, it is in its own terms, not applicable because the decision to reopen or not is committed to the agency’s discretion and under Section 701(a) of the APA, that is the matter to which the APA is not applicable. Beyond that, and even if we cross the threshold into the land of the Administrator Procedure Act, there is no bestowal of jurisdiction in that statute. The Administrative Procedure Act not an understandably regulates procedures, it regulates the forms and standards for judicial review. It prescribes what judges may do with cases properly before them, but it does not act as a vehicle to bring cases into the courts before the judges. Mr. Chief Justice, if I may, I would like to reserve the rest of my time for rebuttal.
Warren E. Burger: Very well Mr. Roseburg. Mr. Kowalski.
William A. Kowalski: Mr. Chief Justice, and may it please the court. I would like at the outset to request leave to file reply or a response to a reply brief that was filed by the Secretary, and which was served upon me since arriving in Washington, two days ago.
Warren E. Burger: Very well, have opportunity.
William A. Kowalski: I would like to say through that in this case, let it be clear that, I do not represent any cause or any class other that the initial original plaintiff, Mr. Sanders. And by the way, his first name is Mr. so that his correct designation is Mr. Mr. Sanders. I am not here for academic exercise and as I said, I am not looking to establish any legal precedent for any reason. I am here only to represent the claim of Mr. Sanders. Mr. Sanders, not because any constitutional claim is raised Mr. Justice Brennan, happens to be a black man, he is an illiterate black man. The nature of his claim is that he filed a disability claim, alleging that he was disabled and that he failed however to prosecute timely his appellate rights to the District Court. Several years elapsed, four-and-a-half I believe, when he again went to the Social Security because he was still unable to work and his family physician confirmed his disability, he again filed an application. He was summarily denied and it was at this point that he retained counsel, that counsel being myself. After the final decision of the appeals, counsel was rendered, District Court action was filed in the Northern district of Indiana, and the cause was summarily dismissed for a lack of jurisdiction. This court knows that the divided Court Of Appeals reversed that decision on the basis of the Administrative Procedure Act. I would like because it is central to the respondents arguments, direct the courts attention in addition to this statutes already cited. The Social Security Regulation which is found on Page 15 on Respondents brief, and is known codified as 20CFR404.957, which in pertinent part states that an initial revised or reconsidered determination of the administration, or a decision or revised decision of a hearing examiner or of the appeals counsel which is otherwise final, maybe reopened, see at anytime, when such determination or decision is unfavorable to the party thereto but only for the purpose of correcting error on the face of the evidence on which such determination or decision was based. Continuing, I would like to call the court’s attention to the definition of error on the face of the evidence or as some courts have referred to it as manifest error on the face. The definition is also found at Page 15 of the Respondents brief, and it is to be found also in the Social Security Claims Manual, Section 7015 and it reads as follows: An error on the face of evidence exists, where on the basis of all the evidence in the file on the which determination or decision was based, and any evidence or record anywhere in the administration at a time such determination or decision was made, it is clear that the determination or decision was incorrect. Now, I point that out to the court because the complaint that was filed by Mr. Sanders alleged error on the face of the evidence. He was obviously late in filing his claim, more than 60 days, in fact, over four years had elapsed from the time of the initial determination. If we strip this case to the bone, what we have is this. Mr. Sanders, who had contributed to the Social Security Fund at one time became in the course of his life, disabled. He filed a claim for benefits, it was summarily denied. He did not timely prosecute his appeal but he was later advised that the social security administration affords him relief to have his case reopened at anytime, if there is manifest error on the face of that evidence. The question then becomes --
Speaker: I suppose, Mr. Kowalski that that has been made possible among other reasons precisely because some of the recipients, some of the beneficiaries would be in the posture of your client and not advised by counsel on a relatively minor claim and unsophisticated enough to move promptly. I suppose that is why that safety valve is left there is it not?
William A. Kowalski: I would presume, Your Honor, any basis which would result in fairness on the claimant. The social security claim is not an adversary proceeding, and I would agree with Your Honor, that that is undoubtedly one of the many purposes of that section.
Speaker: But that section did not give you access to federal Court.
William A. Kowalski: That is correct, Your Honor, in and of itself, that is correct. There are four aspects of the argument which I would like to point out before I get to it. One is as counsel has stated, whether or not Section 405(h) that is the U.S code Section 405(h) is a preclusion of any manner of review, except as that specified in Section 405(g) of the Act. The second question is, can Section 405(g) of the Act serve as the basis of jurisdiction to review reopening petitions. The third question is whether the Administrative Procedure Act can be regarded as the basis of jurisdiction in reopening petitions. The fourth item of the argument refers to whether or not the entertainment of jurisdiction, in this type of case would result in a flood of re-litigation of stale claims. And this point is made because the Secretary makes much of it in his brief and in the court below and we will explain in the course of the argument that this has not occurred and that it will not occur. The first question then is whether or not Section 405(h) of the Act is a total preclusion of any review other than that specified in Section 405(g) of the Act. I would like to admit at the very outset that all of the three questions that are raised are extremely close questions and that very candidly, they can with reason be interpreted either way. I refer to a comment that Mr. Justice Brennan made in his decent in Salfi that is the case of Weinberger v. Salfi decided by this court last year, where he says discussing that the very problem of the interpretation of 405(h), the justice says, the question involves complicated questions of legislative intent and statutory provisions 42 USC Section 405(h) which has baffled District Courts and Courts of Appeals for years in this and other contexts. So let it be known that it is a difficult question. The problem of this court then is what is the more reasonable construction of that statute? Should it be construed as a total preclusion or should there be an avenue of escape? For example, Justice Brennan just raised by his question, the hypothetical of one being denied any benefits because he was say, a black man. Would Section 405(h) be a total preclusion? The leading case in the Court Of Appeals, which I think, started this matter of petitions to reopen, is the frequently cited case of Cappadora v. Celebrezze, out of the Second Circuit which is cited at -- I am reading from Page 7 of the Respondent's brief, where the court recognized this problem in that case and also admitted that the statute could be construed in more than one manner. Reading from the opinion of the court, it is stated although it could be argued that the second sentence of Section 405(h) of the Social Security Act is a statutory preclusion of such review, the more reasonable construction is that this simply forbids attempts to review final decisions on the merits, by any route other than provided in section 405(g). As we will point out later that served as the leading case for many others circuits which are followed in line. But to point to the very language of the second sentence of 405(h), where it says, "no findings of fact or decisions of the Secretary shall be reviewed by any person tribunal or governmental agency except as provided herein that as provided herein can mean in the manner provided herein. As opposed to stating that only this type of situation is amendable to judicial review, and I believe that is the way the court in Cappadora v. Celebrezze interpreted it. As I stated many circuits followed the lead of Cappadora, there was only one that did not. That was the case of Stuckey v. Weinberger which is also cited at Page 7 of Respondent's brief, but it is interesting to note that in that alone maverick decision, five of the Justices filed a concurring opinion in which they stated as follows, and I am reading from Page 7 on Respondents brief, the second sentence of 42 USC Section 405(h) should not be construed to preclude judicial review.
Speaker: Mr. Kowalski, the second sentence of Section 205(h) or 405(h) of the statute which you have just quoted, no finding a fact or decision of the Secretary shall be reviewed by any person tribunal or governmental agency except as herein provided. Now, you say it is possible to read that as except in the manner herein provided, how does one read it that way? I mean, just as a matter of analysis of those words.
William A. Kowalski: Well by the very plain meaning.
Speaker: Well, how do you do it? Tell me.
William A. Kowalski: Well I could, -- in all due deference, Your Honor, I could read it that way where it says, except as herein provided to me could reasonably be meant, except in the manner herein provided.
Speaker: You just substitute the words 'in the manner' for 'as herein provided'.
William A. Kowalski: What I am saying, your Honor is that --
Speaker: You construed the word “as” to mean in the matter.
William A. Kowalski: I am saying, Your Honor, it can reasonably be construed.
Speaker: Well, further than that, how could you make this clearer, what language could you use, use in the matter?
William A. Kowalski: Well it depends on what the true meaning of the Congress was.
Speaker: The Congress meant that the Federal Courts should not have any jurisdiction. How could they have said it clearer?
William A. Kowalski: I have asked myself that question, I think the whole 405(h) could have been reworded something to the effect that there shall be no judicial review of final decision on the merits, under this statute or any other statute, except by following the procedure setout in 405(g), I believe that would do it.
Speaker: Is that an interpretation in the nature of an exhaustion under the procedures under 405(g). And then go into the District Court is that what you are suggesting?
William A. Kowalski: I am not certain I understand your question, Your Honor.
Speaker: I am not quite clear that the 405(g) sets up a procedure, step by step within an administrative procedure and you come to the bottom line when the secretary finally makes a decision. Is that right?
William A. Kowalski: Correct.
Speaker: Are you suggesting that all of that really is acquired and as you go through that preliminary procedure, get Secretary’s final determination and then go in to the District Court?
William A. Kowalski: I believe that is correct, what -- the court in Cappadora and the many cases that followed, it stated that in their –
Speaker: Well, they say, attempts to review final decisions on the merits by any route other than that provided in 405(g), and the route requires you to go through several steps of an first procedure.
William A. Kowalski: That is correct and Cappadora...
Speaker: But once you have done, your argument is that 405(g) permits you then to go on to District Court, is that it?
William A. Kowalski: That is not what Cappadora said, Your Honor. In fact, it said the opposite. I will get to that later in the argument. Cappadora, as well as the court below in the Seventh Circuit, as counsel brought out to the court stated that 405(g) was not the jurisdictional route to go on these cases, and that is the reason that the Administrative Procedure Act was invoked as the correct jurisdictional base. At any rate, Cappadora and the cases following it, held that 405(h) was not a total preclusion and jurisdiction was allowed under the Administrative Procedure Act. The many cases that followed Cappadora set forth at Page 6 of Respondent's brief and by circuits, they constitute the First, Second, Third, Fifth, Sixth and Seventh Circuits, which have followed Cappadora. As I will discuss later, the Fourth and the Eighth Circuits entertain petitions to reopen but on a different jurisdictional basis.
Speaker: Well, do I understand then, you agree with the holding below, that you can not get in under 1331 or any other. The only way you can get in is under the Administrative Procedure Act.
William A. Kowalski: I personally, Your Honor, believe you can get in under 1331. But that is not the holding of this court.
Speaker: That was held against you.
William A. Kowalski: This is correct.
Speaker: And are you accepting that for the purpose in this case?
William A. Kowalski: Well it is not really an issue in this case, Your Honor, and since Weinberger v. Salfi --
Speaker: Certainly, the Government is trying to make it an issue --
William A. Kowalski: Well, I would agree with, Your Honor, in the decent, may not help my cause before this court, it was observed in the decent in which you wrote in Weinberger v. Salfi in which Justice Marshall concurred that Section 1331 can serve as the jurisdictional basis because a petition to reopen is not a claim for money.
Speaker: But as you said, that is a dissent, that is a dissent.
William A. Kowalski: That is correct but you asked me personally.
Speaker: Are you accepting the holing blow for the purposes of this argument that you can not get in under 1331?
William A. Kowalski: Yes, Your honor. I am prepared to abide by this courts holding in Weinberger v. Salfi.
Speaker: And that if you can get in, you can only get in under the administrative procedure.
William A. Kowalski: As I developed further, Your Honor and the reason we are making a point that under this Court’s recent decisions in Weinberger v. Salfi and Eldridge v. Mathews that section 205 and 405, rather of the code can be stretched, and it has been stretched in all due deference to this court, I believe. The literal requirements of a final decision made after a hearing, have been construed by this court, in a liberal manner, so that I am prepared to argue and demonstrate to this court that from the language of that Section, may very well be and in my opinion is jurisdiction in the District Court under Section 405(g). And that is pointed out in the event, this court may not see fit to apply the Administrative Procedure Act, which again, is a very close question and I won’t deny it. There are divided authorities as to whether or not the Administrative Procedure Act is the appropriate basis that comes later in the argument.
Thurgood Marshall: Mr. Kowalski I did not know about the Cappadora case or in the other. Did the party get the relief he wanted, or did it in Cappadora they found jurisdiction and then said that you lose?
William A. Kowalski: That is correct, Your Honor, I believe that plaintiff --
Thurgood Marshall: (Inaudible) others do.
William A. Kowalski: I do not recall. I do know that in Cappadora they said that there was not an abuse of discretion. In Cappadora, the jurisdictional basis was whether or not there was an abuse of discretion in refusing to reopen the initial determination. The court, while stating that the District Court had jurisdiction to review that question, on the merits they found that there was not an abuse of discretion. But in this particular case, the record will show that the record of the secretary was never produced in the District Court. And the Court Of Appeals points it out in its very decision that that record was never produced until the case was up by the day of oral argument, in the Seventh Circuit Court Of Appeals, the record was produced. And therefore, the District Court not only failed to concerns itself with the record, it had no concern in obtaining it so that there was no concern of the record in the District Court. I understand, Your Honor, that that could be dispositive of the question. However, in this particular case, we never got as far as the merits.
Speaker: Mr. Kowalski, I realized here that structured argument maybe kind of disorganized but that is kind of par for the courts here, and not as a result of your own careful preparation but as a result of the question. Your 405(g) point, I take it would be that the only thing the District Court would have power to review, the refusal to reopen is a final decision, and all the Secretary, all the District Court has power to review as far that the Secretary complied with the reopening provisions. You do not claim that you would be able to go back and re-litigate the merits as if you would petition for review, the first time.
William A. Kowalski: I do advance a theory in the brief, Your Honor, for that may be done. And if I can skip through that, I would say, essentially, what you say is correct that the decision to be reviewed is the decision not to reopen. However, at Page 18 of the Respondent's brief, I might say this before I get in to that, that I advance several theories of how Section 405(g) may service as the jurisdictional base, and this would be one of them. It is to be noted that Section 405(g) states that the statute of limitations is 60 days or within such further time as the Secretary may allow. And when that provision is read in conjunction with the reopening regulation, I feel that a reasonable construction of the statute is that a party is entitled at any time to ask for reconsideration or rather a reopening for alleged error on the face of the evidence. That the 205(g) requirements would be satisfied because there had been a hearing. Mr. Sanders had a hearing initially and when he goes back to ask for a review of the decision denying the reopening, it is a final decision under Section 405(g). I know this is not as clear as it might be. It is set forth in the brief to put it another way. Because Section 405(g) gives the Secretary, the authority to extend the statute of limitations and since the Secretary has extended the statute of limitations in cases of error on the face of the evidence, I say basically, it is possible to have the initial determination reviewed but only not on the merits but only for the purpose of ascertaining the existence of error on the face of the evidence.
Speaker: And under your hypothesis that the secretary would repeal his regulations permitting reopening administratively, then there would be nothing you could do on the District Court.
William A. Kowalski: I would agree with that. But I feel this that the regulation is in effect, it was promulgated, and I believe that claimants have a right to rely on its continued existence. As I stated, since this courts decision in Weinberger v. Salfi and in Eldridge v. Mathews, the Section 405(g) requirements have been liberalized. I won’t get in to the areas prepared to get in to the waivable and non-waivable which is referred to by this court in Eldridge but basically, what seems to be central to the jurisdictional facet under 405(g) is in the language of the Weinberger v. Salfi that a claim be filed. That a claim for benefits be filed and it was in that case that the members of the class who never file a case were dismissed out because they had never filed a claim. And as I read these new decisions, other elements of a final decision after a hearing can be waived, they can be dispensed with so long as there has been the filing of a claim for benefits. And I would direct the courts attention to the brief of amicus curiae in this case at page 11, for the theory is advanced that since those decisions and since Mr. Sander’s second application constitutes a claim for benefits under Section 405(b) of the Act that the requirements of 405(g) have been satisfied and therefore there is jurisdiction under 405(g). To proceed, finally we come to the question of whether the APA is a jurisdictional base. Again, this is an extremely difficult question, a question upon which the text writers have agreed and disagreed. But I would say this that --
Speaker: Do you think the amendment contributed anything to resolve anything?
William A. Kowalski: Not a thing, Your Honor, not in my estimation. As I read it just briefly now, if anything, I would say would be supportive of the fact that the APA is available in this type case because the amendments specifically refer the claims against governmental officials specifically. I would point out too that the APA was not in existence on the social security act was enacted, the APA was enacted in 1946 so it could not have been envisioned in 1939 when the social Security Act was passed. Also, that by excluding Section 1331, in Section 405(h) by implication other sections of the statute are not excluded. There is a fancy Latin name, I believe, for that theory which escapes me right now but by implication, the APA not being excluded like 1331, it is by implication included. Again -- amicus curiae handled this part of the brief which respondent adopted and at Pages 41 and 42 the many cases are cited where the courts have found that the APA is a jurisdictional grant, although by admission. Those courts did not thoroughly analyze that specific question, and there were three cases in this very court which are cited in the brief. United States Supreme Court cases which held that the Administrative Procedure Act were the jurisdictional basis to review an administrative decision. Those cases likewise are cited at Pages 41 and 42 of the amicus curiae brief, I say about them other time, I won’t get into them. But the very plain language of Section 702 states, again in effect, there shall be a right of judicial review for abuses of discretion from administrative actions. In section 704 of the Act, the effect is without quoting it that where there is no other way of getting into court for an abuse of an administrative discretion than the APA affords an opportunity to go to court. Final comment, as I said, the secretary has made much of the fact that if petitions to reopen are allowed, there would be a flood of re-litigation. I call the court's attention to this fact. You can only re-litigate, litigate, a petition to reopen once. Once the District Court passes upon that, it becomes Res Judicata, it can not be litigated again. The Court in Cappadora versus Celebrezze, very wisely made the observation too, that quoting from the case, a review of refuses to reopen necessarily limited to abuse of discretion would impose a relatively spiked burden on the agency and the courts. Thank you.
Warren E. Burger: Thank you Mr. Kowalski. Do you have anything further Mr. Rosenberg?
Maurice Rosenberg: Mr. Chief Justice, on the Cappadora case. In that case, the court said that the only thing precluded by subsection (h) was what was permitted by (g). That turns the statute on its head. The package of (g) and (h) are a preclusive package, an effort to canalize review of the administrators on the Secretary’s action. And to say that everything is permitted to go into court that is not absolutely precluded is simply to turn that upside down and to reach some rather curious results. For example, that the only decision of the Secretaries that must be brought into court within 60 days and according to prescribed procedures as Mr. Justice Brennan was mentioning, are those that reach the merits of the claim and decided after a hearing as a final decision. But every other interlocutory, premature, post mature or whatever sort of administrative decision that can be made then has open and time jurisdiction, no rules at all about the procedures of the scheme of review. Congress could --
Thurgood Marshall: At the first hearing, and you wait four-and-a-half years, to file for the second, right?
Maurice Rosenberg: Yes, Your Honor.
Thurgood Marshall: And it appears that there was no hearing that never had been one, there is no record, there's no anything.
Maurice Rosenberg: Well, Your Honor, then it seems to me that you would not have reached the point where a 60 day limitation builds in...
Thurgood Marshall: My point is, can you go to the Federal Court then?
Maurice Rosenberg: In the absence of a final decision --
Thurgood Marshall: The secretary says, you had much as you were entitled to, which was nothing.
Maurice Rosenberg: It does appear to me, Your Honor that if there has been a refusal to grant a hearing, that the court would end a dismissal in effect on the law that the decision made at that stage of the game, would be deemed to be one made after a waiver by the Secretary of an acquirement of the hearing, as it was done.
Thurgood Marshall: It could come in Federal Court.
Maurice Rosenberg: I believe, Your Honor, that that will get us pretty close to the Salfi and Eldridge situations.
Thurgood Marshall: It could come in to the Federal Court.
Maurice Rosenberg: Yes, Your Honor.
Thurgood Marshall: So it, it is never.
Maurice Rosenberg: Your Honor puts the case in which something approaching the constitutional fundamental defects of those --
Thurgood Marshall: I understand in this case the record was never produced.
Maurice Rosenberg: The record was in a particular form handed up to the Court Of Appeals.
Thurgood Marshall: Or was it before the Secretary? Did he look at it?
Maurice Rosenberg: The record was before the Secretary and the administrators, the question was whether the court had the record before it, and there is in the papers an indication that a form of the record was produced on the appeal in this case.
Thurgood Marshall: What is a form of a record?
Maurice Rosenberg: Your Honor, the terminology is a bit abstruse for me and I searched for the exact form of (Inaudible) in the record but I have not been able to locate it.
Thurgood Marshall: I do not think so.
Maurice Rosenberg: It is in the record. It is also in the petition for certiorari. I just wanted to make two other points. First, with respect to whether SA100 effects any change, I believe the important point to notice here is that it would not have been necessary for Congress to enact it last October, an amendment to Section 1331, if the APA already conferred that broad jurisdiction that is contended for here. The very fact that Congress saw fit to remove the amount in controversy limitation on Federal Jurisdiction as applied to agency action, and the sovereign immunity defense is the clearest evidence, that congress thought the APA did not confer jurisdiction.
Warren E. Burger: Thank you gentlemen. The case is submitted.